DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 09/18/2020. Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (KR 20090122517 A).
Regarding claim 18, Yang discloses a soft robotic tool (see Fig. 2) comprising: a plurality of rigid links (120, 130, 140) disposed in series; and a plurality of magnetorheological fluid soft joints (200, 200A), wherein each magnetorheological fluid soft joint is disposed between a pair of the rigid links, and wherein each magnetorheological fluid soft joint comprises: a capsule (see Fig. 3, 210) containing a magnetorheological fluid (220); and 32Attorney Docket No. 10025-248US 1 an inductive coil (230) disposed around the capsule (see Fig. 3).
Regarding claim 19, Yang discloses each magnetorheological fluid soft joint (200, 200A) is configured to assume an off state when no magnetic field is generated by the inductive coil (230) and to assume an on state when a magnetic field is generated by the inductive coil (see attached NPL, wherein magnetorheological fluid 220 (Magneto-Rheological Fluid, MRF) is a fluid that changes in viscosity depending on the magnetic field. That is, the magnetorheological fluid 220 is in a low viscous state when there is no magnetic field is changed to a high viscous state such as hardened when applied to the magnetic field), wherein each magnetorheological fluid soft joint is configured to allow articulation of the soft robotic tool about the magnetorheological fluid soft joint when the magnetorheological fluid soft joint is in the off state, and wherein each magnetorheological fluid soft joint is configured to inhibit articulation of the soft robotic tool about the magnetorheological fluid soft joint when the magnetorheological fluid soft joint is in the on state (see attached NPL, wherein when the magnetorheological fluid 220 is in a high viscosity state, the strength of the fluid joint 200A is increased).
Regarding claim 20, Yang discloses the capsule (210) is formed of a polymeric material (see attached NPL, wherein the fluid joint 200A is made of a very flexible material (eg, synthetic resin, rubber, silicone, etc.), and wherein the magnetorheological fluid comprises a dispersion of magnetic particles in a non-conductive, non-magnetic carrier fluid (inherent property of magnetorheological fluids; note: see paragraph [0113] of Cheng, wherein an MR fluid is a suspension of micrometer-sized magnetic particles in a carrier fluid, usually a type of oil).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090122517 A) in view of Cheng (US 20150141756 A1).
Regarding claim 1, Yang discloses a soft robotic tool (see Fig. 2) comprising: a plurality of rigid links (120, 130, 140) disposed in series; a plurality of magnetorheological fluid soft joints (see Fig. 2, 200; see Fig. 3, 200A), wherein each magnetorheological fluid soft joint is disposed between a pair of the rigid links, and wherein each magnetorheological fluid soft joint comprises: a capsule (210) containing a magnetorheological fluid (220); and an inductive coil (230) disposed around the capsule. Yang fails to disclose a plurality of tendons extending along a length of the soft robotic tool, wherein each tendon is attached to each of the rigid links. However, Cheng teaches a plurality of tendons (see Fig. 1, 120, 120b) extending along a length of the soft robotic tool (102), wherein each tendon is attached to each of the rigid links (104, 108). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yang with a plurality of tendons, as taught by Cheng, to provide a manipulator that is robust, high-force, low-cost, and highly articulated, without employing traditional actuators mounted at the manipulator joints… coupled with off-board spooler motors and tension cables to achieve complex manipulator configurations [see paragraph [0027]. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute SMA actuators, with cables, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Further motivation exists to replace SMA actuators with cables, since one of ordinary skill in the art would have known that cables provide a cheaper alternative to SMA actuators and are easier to maintain and repair. Note, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).     
Regarding claim 2, Yang discloses each magnetorheological fluid soft joint (200, 200A) is configured to assume an off state when no magnetic field is generated by the inductive coil (230) and to assume an on state when a magnetic field is generated by the inductive coil (see attached NPL, wherein magnetorheological fluid 220 (Magneto-Rheological Fluid, MRF) is a fluid that changes in viscosity depending on the magnetic field. That is, the magnetorheological fluid 220 is in a low viscous state when there is no magnetic field is changed to a high viscous state such as hardened when applied to the magnetic field), wherein each magnetorheological fluid soft joint is configured to allow articulation of the soft robotic tool about the magnetorheological fluid soft joint when the magnetorheological fluid soft joint is in the off state, and wherein each magnetorheological fluid soft joint is configured to inhibit articulation of the soft robotic tool about the magnetorheological fluid soft joint when the magnetorheological fluid soft joint is in the on state (see attached NPL, wherein when the magnetorheological fluid 220 is in a high viscosity state, the strength of the fluid joint 200A is increased).  
Regarding claim 3, Yang fails to disclose the rigid links are formed of a polymeric material, a metallic material, or a ceramic material. However, Cheng discloses the rigid links are formed of a polymeric material, a metallic material, or a ceramic material (see paragraph [0009], wherein conventional manipulators are composed of metal, plastic, or other relatively hard, inflexible material). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yang with rigid links formed of a polymeric material, as taught by Cheng, since polymers are easy to manufacture, have lower thermal and electrical conductivity, have high corrosion resistance and have a good strength to weight ratio. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize polymeric materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  
Regarding claim 4, Yang discloses the capsule (210) is formed of a polymeric material (see attached NPL, wherein the fluid joint 200A is made of a very flexible material (eg, synthetic resin, rubber, silicone, etc.), and wherein the magnetorheological fluid comprises a dispersion of magnetic particles in a non-conductive, non-magnetic carrier fluid (inherent property of magnetorheological fluids; note: see paragraph [0113] of Cheng, wherein an MR fluid is a suspension of micrometer-sized magnetic particles in a carrier fluid, usually a type of oil).   
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the plurality of tendons (Cheng, 120a, 120b) comprises a first tendon (Cheng, 120a) and a second tendon (Cheng, 120b), wherein the rigid links (Cheng, 104, 108) define a first tendon routing pathway and a second 29Attorney Docket No. 10025-248US 1 tendon routing pathway (Cheng, Fig. 1), wherein the first tendon extends along the first tendon routing pathway, and wherein the second tendon extends along the second tendon routing pathway (Cheng, Fig. 1).  
Regarding claim 6, Yang discloses the plurality of rigid links (120, 130, 140) comprises a first rigid link (120) and a second rigid link (130). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the first rigid link (Yang, 120) defines a first portion of the first tendon routing pathway and a first portion of the second tendon routing pathway (Cheng, Fig. 1), and wherein the second rigid link (Yang, 130) defines a second portion of the first tendon routing pathway and a second portion of the second tendon routing pathway (Cheng, Fig. 1).  
Regarding claim 7, Yang discloses the plurality of magnetorheological fluid soft joints (200, 200A) comprises a first magnetorheological fluid soft joint (200) and a second magnetorheological fluid soft joint (200). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the first tendon (Cheng, 120a) and the second tendon (Cheng, 120b) are configured to bend the first magnetorheological fluid soft joint (Yang, 200) in a first bending plane (Cheng, Fig. 3A-3F), and wherein the first tendon (Cheng, 120a) and the second tendon (Cheng, 120b) are configured to bend the second magnetorheological fluid soft joint (Yang, 200) in a second bending plane transverse to the first bending plane (Cheng, Fig. 3A-3F).  
Regarding claim 8, Yang discloses the plurality of magnetorheological fluid soft joints (200, 200A) comprises a first magnetorheological fluid soft joint (200) and a second magnetorheological fluid soft joint (200). The combination of claim 1 elsewhere above would necessarily result in the following limitations: the first tendon (Cheng, 120a) and the second tendon (Cheng, 120b) are configured to bend the first magnetorheological fluid soft joint (Yang, 200) in a bending plane (Cheng, Fig. 3A-3F), and wherein the first tendon (Cheng, 120a) and the second tendon (Cheng, 120b) are configured to bend the second magnetorheological fluid soft joint (Yang, 200) in the bending plane (Cheng, Fig. 3A-3F).  
Regarding claim 9, Yang discloses the plurality of rigid links (120, 130, 140) comprises a first rigid link (120), a second rigid link (130), and a third rigid link (140). The combination of claim 1 elsewhere above would necessarily result in the following limitations: each tendon (Cheng, 120a, 120b) is movably attached to each of the first rigid link and the second rigid link (Cheng, 104), and wherein each tendon is fixedly attached to the third rigid link (Cheng, 108).

Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 20090122517 A) in view of Cheng (US 20150141756 A1) and Saito (US 20100242659 A1).
Regarding claim 10, Yang discloses a robotic system comprising: a soft robotic tool (see Fig. 2) comprising: a plurality of rigid links (120, 130, 140) disposed in series; a plurality of magnetorheological fluid soft joints (200, 200A), wherein each magnetorheological fluid soft joint is disposed between a pair of the rigid links, and wherein each magnetorheological fluid soft joint comprises: a capsule (see Fig. 3, 210) containing a magnetorheological fluid (220); and an inductive coil (230) disposed around the capsule; and an actuation module (see Fig. 5). Yang fails to disclose a plurality of tendons extending along a length of the soft robotic tool, wherein each tendon is attached to each of the rigid links; and a plurality of actuators configured to drive the tendons, wherein each actuator is coupled to at least one of the tendons. However, Cheng teaches a plurality of tendons (see Fig. 1, 120a, 120b) extending along a length of the soft robotic tool (102), wherein each tendon is attached to each of the rigid links (104, 108); and a plurality of actuators (118a, 118b) configured to drive the tendons, wherein each actuator is coupled to at least one of the tendons (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yang with a plurality of tendons and actuators, as taught by Cheng, to provide a manipulator that is robust, high-force, low-cost, and highly articulated, without employing traditional actuators mounted at the manipulator joints… coupled with off-board spooler motors and tension cables to achieve complex manipulator configurations [see paragraph [0027]. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute SMA actuators, with cables, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Further motivation exists to replace SMA actuators with cables, since one of ordinary skill in the art would have known that cables provide a cheaper alternative to SMA actuators and are easier to maintain and repair. Note, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Yang fails to disclose a motor configured to advance and retract the soft robotic tool relative to the actuation module. However, Saito teaches a motor (see Fig. 1a, 23) configured to advance and retract the soft robotic tool (1) relative to the actuation module (2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Yang with a motor, as taught by Saito, to provide an extensible manipulator mechanism which realizes both having a sufficient strength and weight saving, and can be restored when the arm bends due to an excessive external force acted thereon (see paragraph [0012]).   
Regarding claim 11, Yang discloses each magnetorheological fluid soft joint (200, 200A) is configured to assume an off state when no magnetic field is generated by the inductive coil (230) and to assume an on state when a magnetic field is generated by the inductive coil (see attached NPL, wherein magnetorheological fluid 220 (Magneto-Rheological Fluid, MRF) is a fluid that changes in viscosity depending on the magnetic field. That is, the magnetorheological fluid 220 is in a low viscous state when there is no magnetic field is changed to a high viscous state such as hardened when applied to the magnetic field), wherein each magnetorheological fluid soft joint is configured to allow articulation of the soft robotic tool about the magnetorheological fluid soft joint when the magnetorheological fluid soft joint is in the off state, and wherein each magnetorheological fluid soft joint is configured to inhibit articulation of the soft robotic tool about the magnetorheological fluid soft joint when the magnetorheological fluid soft joint is in the on state (see attached NPL, wherein when the magnetorheological fluid 220 is in a high viscosity state, the strength of the fluid joint 200A is increased).  
Regarding claim 12, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the actuation module (Yang, Fig. 5) further comprises a motor controller (180) configured to control activation of the motor (Saito, 23) for advancing and retracting the soft robotic tool (Yang, Fig. 3).  
Regarding claim 13, the combination of claim 13 elsewhere above would necessarily result in the following limitations: the actuation module (Yang, see Fig. 5) further comprises an actuator controller (Yang, 182) configured to control activation of the actuators (Cheng, 118a, 118b) for driving the tendons (Cheng, 120a, 120b) to articulate the soft robotic tool about the magnetorheological fluid soft joints (Yang, 200, 200A), and wherein the actuator controller is configured to cause only one of the tendons to be pulled while a remainder of the tendons are maintained in a slack state (see attached NPL wherein the SMA control unit 182 designates an SMA 150 to be operated according to an operation command of the controller 180 and outputs an operation command to the designated SMA 150; in other words, the controller has the ability to control individual elements).  
Regarding claim 14, Yang discloses the actuation module (see Fig. 5) further comprises a current controllers (184) in communication with the inductive coils (230) of the magnetorheological fluid soft joints (200, 200A), wherein the current controller is configured to control a strength of a magnetic field generated by one of the inductive coils, and wherein the current controller is configured to cause only one of the magnetorheological fluid soft joints to assume the off state while a remainder of the magnetorheological fluid soft joints assume the on state (see attached NPL, wherein the fluid joint controller 184 designates the fluid joint 200 to be operated according to the operation command of the controller 180, and outputs an operation command to the designated fluid joint 200. An operation command is a quantitative measure of voltage or current to form an electric or magnetic field; in other words, the current controller can individually activate/deactivate each soft joint). Yang fails to disclose a plurality of current controllers. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, replacing a single controller with can individually control each soft joint with a plurality of controllers for controlling each soft joint would achieve the same purpose and therefore would not produce any unexpected results.     
Regarding claim 15, Yang discloses one or more surgical tools mounted to the soft robotic tool (see attached NPL, wherein the manipulator 160 may include a medical surgical tool).
Regarding claim 16, the combination of claim 10 elsewhere above would necessarily result in the following limitations: the plurality of rigid links (Yang, 120, 130, 140) comprises a first rigid link (Yang, 120), a second rigid link (Yang, 130), and a third rigid link (Yang, 140), wherein the plurality of tendons (Cheng, 120a, 120b) comprises a first tendon (Cheng, 120a) and a second tendon (Cheng, 120b), wherein the first tendon is movably attached to each of the first rigid link and the second rigid link by passing through respective apertures defined by the first rigid link and the second rigid link (Cheng, Fig. 1), wherein the first tendon is fixedly attached to the third rigid link (Cheng, at 108), wherein the second tendon is movably attached to each of the first rigid link and the second rigid link by passing through respective apertures defined by the first rigid link and the second rigid link (Cheng, Fig. 1), and wherein the second tendon is fixedly attached to the third rigid link (Cheng, at 108).
Regarding claim 17, Yang discloses the first rigid link (120) is disposed at a proximal end of the soft robotic tool, wherein the third rigid link (140) is disposed at a distal end of the soft robotic tool, and wherein the second rigid link (130) is disposed between the first rigid link and the third rigid link (see Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658